Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 7, 2017

                                          No. 04-17-00068-CR

                                    IN RE Kevin Lamar JOHNSON

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice


       On February 24, 2017, Relator filed “Relator’s Objection to the Court’s Denial Order, for
Relator’s Petition for Writ of Mandamus.” We treat this filing as a motion for rehearing. The
panel has considered the motion and it is DENIED.



           It is so ORDERED on March 7, 2017.



                                                                   _____________________________
                                                                   Irene Rios, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7 day of March, 2017.


                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2002CR4779, styled State of Texas v. Kevin Lamar Johnson, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O'Connell presiding.